Hall, Presiding Judge.
Claimant appeals from the judgment of the superior court affirming an award of the State Board of Workmen’s Compensation denying benefits.
After two previous appeals, this case was remanded to the board to hear' evidence and make certain findings. See Pacific Employers Ins. Co. v. Ivey, 118 Ga. App. 299 (163 SE2d 435) and Boston Ins. Co. v. Ivey, 118 Ga. App. 537 (164 SE2d 152).
The record here shows that the board made the findings as directed by the court and that there was evidence to support them.

Judgment affirmed.


Pannell and Quillian, JJ., concur.